FILED
                             NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50297

                Plaintiff - Appellee,            D.C. No. 2:11-cr-01161-JHN

  v.
                                                 MEMORANDUM*
JUSTIN TRAVIS ADAMS,

                Defendant - Appellant.


                     Appeal from the United States District Court
                         for the Central District of California
                   Jacqueline H. Nguyen, Circuit Judge, Presiding**

                           Submitted December 17, 2013***

Before:         GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Justin Travis Adams appeals from the district court’s judgment and

challenges his guilty-plea conviction and 151-month sentence for distribution of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Jacqueline H. Nguyen, United States Circuit Judge for
the Ninth Circuit, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Adams’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Adams the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Adams waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal five specified issues related to his sentence. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief as to the voluntariness of Adams’s plea or any sentencing issue

outside the scope of the sentencing appeal waiver. We therefore affirm as to those

issues. We dismiss the remainder of the appeal in light of the valid appeal waivers.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                           2                                   12-50297